In a family offense proceeding and two related child custody proceedings, the Law Guardian appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Lawrence, J.), dated February 23, 2001, as, after a hearing, granted sole custody of the parties’ children to the father, and the mother separately appeals from the same order.
Ordered that the appeal by the mother is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]), without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as appealed from by the Law Guardian, without costs or disbursements.
The Family Court’s award of custody to the father has a sound and substantial basis in the record and will not be disturbed (see Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95; Barbato v Barbato, 264 AD2d 792). The record indicates that both children, one of whom has special needs, have thrived and advanced academically while in the father’s temporary custody (see Coakley v Goins, 240 AD2d 573). In contrast, the mother exhibited serious lapses of judgment concerning the care of the children (see Barbato v Barbato, supra; Coakley v Goins, supra), and violated a Family Court order prohibiting the parties from discussing this matter with the children (see Matter of Taylor v Rivera, 261 AD2d 947, 948).
The Family Court was not obligated to accept the recommendations of the Law Guardian and the court-appointed forensic expert (see Matter of Maysonet v Contreras, 290 AD2d 510; Matter of McCoy v McCoy, 277 AD2d 384; Salerno v Salerno, 273 AD2d 818; Berstell v Krasa-Berstell, 272 AD2d 566; Young v Young, 212 AD2d 114). The Family Court explained its reasons for rejecting their recommendations and its reasoning is supported by the record (see Matter of Maysonet v Contreras, supra; Matter of McCoy v McCoy, supra; Berstell v Krasa-Berstell, supra). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.